
	
		I
		112th CONGRESS
		1st Session
		H. R. 24
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To redesignate the Department of the Navy as the
		  Department of the Navy and Marine Corps.
	
	
		1.Redesignation of the
			 Department of the Navy as the Department of the Navy and Marine Corps
			(a)Redesignation of
			 Military DepartmentThe military department designated as the
			 Department of the Navy is redesignated as the Department of the Navy and Marine
			 Corps.
			(b)Redesignation of
			 Secretary and Other Statutory Offices
				(1)SecretaryThe
			 position of the Secretary of the Navy is redesignated as the Secretary of the
			 Navy and Marine Corps.
				(2)Other statutory
			 officesThe positions of the Under Secretary of the Navy, the
			 four Assistant Secretaries of the Navy, and the General Counsel of the
			 Department of the Navy are redesignated as the Under Secretary of the Navy and
			 Marine Corps, the Assistant Secretaries of the Navy and Marine Corps, and the
			 General Counsel of the Department of the Navy and Marine Corps,
			 respectively.
				2.Conforming
			 amendments to title 10, United States Code
			(a)Definition of
			 Military DepartmentParagraph (8) of section
			 101(a) of title 10, United States Code, is amended to read as follows:
				
					(8)The term
				military department means the Department of the Army, the
				Department of the Navy and Marine Corps, and the Department of the Air
				Force.
					.
			(b)Organization of
			 DepartmentThe text of section 5011 of such title is amended to
			 read as follows: The Department of the Navy and Marine Corps is
			 separately organized under the Secretary of the Navy and Marine
			 Corps..
			(c)Position of
			 SecretarySection 5013(a)(1) of such title is amended by striking
			 There is a Secretary of the Navy and inserting There is a
			 Secretary of the Navy and Marine Corps.
			(d)Chapter
			 Headings
				(1)The heading of
			 chapter 503 of such title is amended to read as follows:
					
						503Department of
				the Navy and Marine
				Corps
						.
				(2)The heading of
			 chapter 507 of such title is amended to read as follows:
					
						507Composition of
				the Department of the Navy and Marine
				Corps
						.
				(e)Other
			 Amendments
				(1)Title 10, United
			 States Code, is amended by striking Department of the Navy and
			 Secretary of the Navy each place they appear other than as
			 specified in subsections (a), (b), (c), and (d) (including in section headings,
			 subsection captions, tables of chapters, and tables of sections) and inserting
			 Department of the Navy and Marine Corps and Secretary of
			 the Navy and Marine Corps, respectively, in each case with the matter
			 inserted to be in the same typeface and typestyle as the matter
			 stricken.
				(2)(A)Sections 5013(f),
			 5014(b)(2), 5016(a), 5017(2), 5032(a), and 5042(a) of such title are amended by
			 striking Assistant Secretaries of the Navy and inserting
			 Assistant Secretaries of the Navy and Marine Corps.
					(B)The heading of section 5016 of such
			 title, and the item relating to such section in the table of sections at the
			 beginning of chapter 503 of such title, are each amended by inserting
			 and Marine Corps after of the Navy, with the
			 matter inserted in each case to be in the same typeface and typestyle as the
			 matter amended.
					3.Other provisions
			 of law and other references
			(a)Title 37, United
			 States CodeTitle 37, United States Code, is amended by striking
			 Department of the Navy and Secretary of the Navy
			 each place they appear and inserting Department of the Navy and Marine
			 Corps and Secretary of the Navy and Marine Corps,
			 respectively.
			(b)Other
			 ReferencesAny reference in any law other than in title 10 or
			 title 37, United States Code, or in any regulation, document, record, or other
			 paper of the United States, to the Department of the Navy shall be considered
			 to be a reference to the Department of the Navy and Marine Corps. Any such
			 reference to an office specified in section 2(b) shall be considered to be a
			 reference to that officer as redesignated by that section.
			4.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the first day of the first
			 month beginning more than 60 days after the date of the enactment of this
			 Act.
		
